Citation Nr: 0720633	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-01 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 
percent for depression with panic disorder and agoraphobia 
for the period from November 17, 2000 to October 17, 2004.

2.  Entitlement to an evaluation greater than 50 percent for 
depression with panic disorder and agoraphobia from October 
18, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran service 
connection for depression with panic disorder and agoraphobia 
and assigned a 30 percent evaluation for this psychiatric 
disability from November 17, 2000 (the date on which his 
original claim for VA compensation was filed) to October 17, 
2004.  Thereafter, a 50 percent evaluation was assigned 
effective October 18, 2004.  The veteran now appeals the 
initial evaluations assigned.  Consideration must therefore 
be given regarding whether the case warrants the assignment 
of separate ratings for his service-connected psychiatric 
disorder for separate periods of time, from November 17, 
2000, to the present, based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).


FINDINGS OF FACT

For the period from November 17, 2000 to the present, the 
veteran's depression with panic disorder and agoraphobia were 
manifested by panic attacks and impaired judgment due to 
paranoid ideation associated with agoraphobia, with anxiety, 
disturbances of motivation and mood, and very reduced social 
interaction, which produces serious occupational and social 
impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent for 
depression with panic disorder and agoraphobia for the period 
from November 17, 2000 to October 17, 2004 have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9412-9434 (2006).

2.  The criteria for an evaluation greater than 50 percent 
for depression with panic disorder and agoraphobia have not 
been met for any period since the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9412-9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In this case, the veteran filed his original claim for 
service connection for a chronic psychiatric disability on 
November 17, 2000.  Based on medical records from the 
veteran's period of active duty indicating onset of a chronic 
depressive disorder during active duty, the RO granted 
service connection for depression with panic disorder and 
agoraphobia in an October 2004 rating decision and assigned a 
30 percent evaluation from November 17, 2000 to October 17, 
2004, and a 50 percent evaluation from October 18, 2004.  The 
veteran now appeals the ratings assigned.  During the course 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was implemented in November 2000.  The VCAA describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The file indicates that the 
appellant was not notified of the provisions of the VCAA 
until March 2006.  

In an ideal situation, the notice required by 38 U.S.C.A. § 
5103(a) should be provided to a claimant before the initial 
unfavorable rating decision of the RO on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit 
Court held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

While the initial VCAA notice letter issued in March 2006 
provided full notice only after the initial decision, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the claimant was not provided full notice prior to 
the first adjudication of the claim, the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and the history of the 
claim shows that extensive evidentiary development had been 
undertaken by the RO during the course of this appeal.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and the actions taken by VA have essentially 
cured the error in the timing of notice.  Therefore, the 
Board's adjudication of this appeal would not result in 
prejudice to the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant VA medical records showing the state of his 
psychiatric disability for the period from November 2000 to 
November 2006 have been obtained and associated with the 
evidence.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  In correspondence dated in March 2006, the 
veteran was duly notified of the VCAA in compliance with the 
Court's holding in Dingess.  Therefore, as there has been 
full compliance with all pertinent VA law and regulations, to 
move forward with adjudication of this appeal would not cause 
any prejudice to the veteran.

Pertinent law and regulations - increased rating claims for 
psychiatric disabilities:

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 

100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130 (2006)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 
percent for depression with panic disorder and agoraphobia 
for the period from November 17, 2000 to October 17, 2004.

2.  Entitlement to an evaluation greater than 50 percent for 
depression with panic disorder and agoraphobia from October 
18, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran service 
connection for depression with panic disorder and agoraphobia 
and assigned a 30 percent evaluation for this psychiatric 
disability from November 17, 2000 (the date on which his 
original claim for VA compensation was filed) to October 17, 
2004.  Thereafter, a 50 percent evaluation was assigned 
effective October 18, 2004.  The veteran now appeals the 
initial evaluations assigned.  Consideration must therefore 
be given regarding whether the case warrants the assignment 
of separate ratings for his service-connected psychiatric 
disorder for separate periods of time, from November 17, 
2000, to the present, based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).


FINDINGS OF FACT

For the period from November 17, 2000 to the present, the 
veteran's depression with panic disorder and agoraphobia were 
manifested by panic attacks and impaired judgment due to 
paranoid ideation associated with agoraphobia, with anxiety, 
disturbances of motivation and mood, and very reduced social 
interaction, which produces serious occupational and social 
impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent for 
depression with panic disorder and agoraphobia for the period 
from November 17, 2000 to October 17, 2004 have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9412-9434 (2006).

2.  The criteria for an evaluation greater than 50 percent 
for depression with panic disorder and agoraphobia have not 
been met for any period since the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9412-9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In this case, the veteran filed his original claim for 
service connection for a chronic psychiatric disability on 
November 17, 2000.  Based on medical records from the 
veteran's period of active duty indicating onset of a chronic 
depressive disorder during active duty, the RO granted 
service connection for depression with panic disorder and 
agoraphobia in an October 2004 rating decision and assigned a 
30 percent evaluation from November 17, 2000 to October 17, 
2004, and a 50 percent evaluation from October 18, 2004.  The 
veteran now appeals the ratings assigned.  During the course 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was implemented in November 2000.  The VCAA describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The file indicates that the 
appellant was not notified of the provisions of the VCAA 
until March 2006.  

In an ideal situation, the notice required by 38 U.S.C.A. § 
5103(a) should be provided to a claimant before the initial 
unfavorable rating decision of the RO on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit 
Court held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

While the initial VCAA notice letter issued in March 2006 
provided full notice only after the initial decision, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the claimant was not provided full notice prior to 
the first adjudication of the claim, the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and the history of the 
claim shows that extensive evidentiary development had been 
undertaken by the RO during the course of this appeal.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and the actions taken by VA have essentially 
cured the error in the timing of notice.  Therefore, the 
Board's adjudication of this appeal would not result in 
prejudice to the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant VA medical records showing the state of his 
psychiatric disability for the period from November 2000 to 
November 2006 have been obtained and associated with the 
evidence.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  In correspondence dated in March 2006, the 
veteran was duly notified of the VCAA in compliance with the 
Court's holding in Dingess.  Therefore, as there has been 
full compliance with all pertinent VA law and regulations, to 
move forward with adjudication of this appeal would not cause 
any prejudice to the veteran.

Pertinent law and regulations - increased rating claims for 
psychiatric disabilities:

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 

100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130 (2006)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 

Factual background and analysis: Entitlement to an initial 
evaluation greater than 30 percent for depression with panic 
disorder and agoraphobia for the period from November 17, 
2000 to October 17, 2004, and entitlement to an evaluation 
greater than 50 percent for depression with panic disorder 
and agoraphobia from October 18, 2004.

The reports of VA psychiatric examinations conducted in 
December 2000 show that the veteran had a history of 
psychiatric treatment for depression following his separation 
from service in December 1969, which, according to the 
veteran's account, included prescriptions of Thorazine 
medication and twelve sessions of electroconvulsive therapy 
in the early 1970s.  The veteran indicated that he derived no 
significant improvement from these treatments.  He was 
employed a truck driver and vehicle operator until 1985, when 
he sustained a work-related injury to his back.  His 
workmens' compensation settlement for this injury helped pay 
off his mortgage and several outstanding debts.  He never 
returned to a regular job since the 1985 injury, expressing 
anxiety about being in a work environment and extreme self-
doubt about his attractiveness to potential employers due to 
his history of back injury.  The veteran was married to the 
same spouse for almost 40 years and possessed a high school 
diploma as well as one semester of college.  

At the December 2000 examinations, the veteran complained of 
chronic and daily depression and anxiety with low energy, 
loss of self-motivation, anhedonia, social isolation with no 
friends, feelings of hopelessness, disturbed sleep, 
irritability, and an explosive temper, with panic attacks 
occurring twice weekly.  He was on a psychotropic medication 
regimen.  On mental status examination, he was cooperative 
with the interviewer and displayed a restricted, dysphoric 
affect.  His mood was unhappy.  His thoughts were logical 
with no evidence of thought disorder, hallucinations, or 
delusional thinking.  He denied obsessive or compulsive 
behavior or suicidal ideation, although he admitted to 
thinking of suicide often.  His cognitive functioning 
appeared grossly intact and he displayed fair insight and 
judgment.  He was deemed competent for handling funds.  
Psychiatric assessment shows diagnoses of anxiety neurosis 
with occasional panic attacks, chronic major depressive 
disorder, and panic disorder with history of agoraphobia.  
These were deemed to be productive of moderate impairment of 
his social and occupational functioning.  The veteran did not 
feel comfortable being around other people and experienced 
panic attacks when he was with them.  He was assessed with a 
Global Assessment of Functioning (GAF) score of 55, 
indicating moderate psychiatric symptoms or moderate 
difficulty in social and occupational functioning.

VA outpatient reports dated May 2002 to December 2003 show 
that the veteran received psychiatric counseling for 
complaints that included anxiety, agoraphobia, panic attacks 
with racing thoughts, feelings of anger, rage, and 
irritability, low self-esteem, low energy and motivation, 
sleep disturbance, a fearful sensation of impending doom, and 
emotional lability.  He also received prescription refills 
for his psychotropic medication.  The evidence indicated that 
the veteran had some obsessive-compulsive traits, including a 
preoccupation with his personal security, the security of his 
home, and protecting his wife from harm, as well as engaging 
in an intense daily physical exercise regimen, which he 
reportedly did to keep his body strong in the event that he 
was ever attacked.  Although he expressed feelings of intense 
social paranoia, as if he was constantly under threat of 
physical harm from unknown assailants, he was always oriented 
on all spheres and no psychosis, delusional thinking, or an 
actual thought disorder was detected.  He was largely 
socially isolated, but was able to drive his wife to work and 
could travel outside his home to perform personal errands 
such as refueling his vehicle, although he kept all such 
travels to a minimum and scrupulously planned these trips to 
keep all social interaction to minimum.  While he reported 
having aggressive thoughts during his panic attacks, and the 
reports indicate that he kept an unloaded shotgun with no 
ammunition at close hand to use in case he was attacked at 
home, and that the also kept several club-type weapons within 
reach when he traveled by car, no actual homicidal or 
suicidal ideation was indicated, and the veteran stated that 
he possessed strong religious beliefs that forbade him from 
actually carrying out any suicide attempts.  No lapses in his 
personal hygiene were ever observed during his counseling 
sessions.  His marriage to his spouse was described as being 
loving and "solid" despite his psychiatric issues.  He also 
reported several unverifiable alleged stressors during active 
service involving incidents of bullying, harassment, 
accidental deaths of aviators and personnel, and being 
attacked.  His psychiatric diagnoses on Axis I included 
anxiety disorder, depression, mood disorder not otherwise 
specified, panic disorder, post-traumatic stress disorder 
(PTSD), and PTSD versus bipolar disorder II.  He was assessed 
with GAF scores that ranged from 43 - 50, indicating serious 
impairment of social and occupational functioning. 

The report of an October 18, 2004 VA psychiatric examination 
shows that the veteran complained of chronic symptoms 
relating to anxiety, depression, panic attacks, agoraphobic 
social avoidance, disturbed sleep, and hypervigilence.  He 
reported having paranoid ideation and of being in constant 
fear and mistrust of everyone because he believed that 
someone was trying to kill him.  He also engaged in 
compulsive physical exercise and reported that he was unable 
to leave his home or be left by himself for prolonged periods 
of time.  He reported that he and his spouse of 37 years 
remained close.  On mental status examination, he displayed a 
euphoric affect, and he was physically shaking and tremulous 
at times as he related personal accounts of having been 
exposed to unverified stressful events during military 
service.  His mood was very depressed and very nervous.  
However, his thought process was logical and displayed no 
evidence of a thought disorder.  He reported having chronic 
paranoid ideation and a history of visual hallucinations of 
people in and around his house.  He denied having any 
suicidal or homicidal ideation.  His cognitive abilities were 
grossly intact and his insight and judgment were fair.  The 
diagnoses were recurrent major depressive disorder, psychotic 
disorder not otherwise specified, and panic disorder with 
agoraphobia, rule out PTSD.  His GAF score was assessed as 
45, indicating serious social and occupational impairment.  

VA outpatient treatment reports dated December 2004 - July 
2006 show that the veteran received counseling and 
pharmacotherapy for his psychiatric disorder.  The reports 
indicate that he apparently attempted to return to his former 
vocation as a truck driver, and that he had even purchased a 
tractor truck towards this end, but that his anxiety proved 
to be too overwhelming and prevented him from engaging in his 
old career.

The report of a November 14, 2006 VA psychiatric examination 
shows that the veteran complained of depression with feelings 
of worthlessness, anxiety with panic attacks that occurred 
several times per week, and psychiatric symptoms resembling 
PTSD, with ongoing sleeping problems, irritability, paranoia, 
excessive fear, lack of personal motivation, and 
interpersonal problems.  Although the veteran remained at 
home most of the time, he was able to appear for regularly 
scheduled counseling and therapy and reported engaging in 
activities outside of his home with his wife, including 
shopping trips, but always with a sense of unease and 
personal discomfort at being away from his home.  He was 
obsessed with issues regarding his personal safety and the 
security of his home.  He stated that he did not have any 
friends and did not socialize with others.  He spent most of 
his time at home, where he exercised obsessively and watched 
television, but otherwise had no leisure activities or hobby 
interests.  He recently purchased a tractor truck with the 
intent of driving it as a commercial hauler, but his anxiety 
prevented him from working in this capacity.  On mental 
status examination, he displayed extreme anxiety and was 
observed to rock slowly back and forth while waiting for the 
interview and during the interview.  He expressed feelings of 
anxiety and depression, with passive suicidal ideation 
without any intent or plan.  His thought processes were 
logical and goal-oriented.  He denied experiencing auditory 
or visual hallucinations, but expressed paranoid ideation and 
the intense belief that someone was planning to do him harm.  
His insight and judgment were deemed to be fair.  His Axis I 
diagnoses were recurrent major depressive disorder, panic 
disorder with agoraphobia, rule out PTSD, with a GAF score of 
44 indicating serious social and occupational impairment.  
The examiner believed that the veteran's chronic depression 
and anxiety produced significant impairment in almost all 
areas of his life, including his vocational functioning and 
his ability to develop and maintain interpersonal 
relationships, which had contributed to his unemployment and 
his general tendency to remain housebound.  He was deemed 
competent to manage his own financial affairs.

The Board has considered the foregoing evidence and finds 
that the disability picture presented by it more closely 
approximates the criteria for an initial evaluation of 50 
percent evaluation from November 17, 2000 to the present.  
Assignment of a 50 percent evaluation contemplates social and 
occupational impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

In the present case, it is evident that the veteran's 
psychiatric illness, especially his panic disorder and 
agoraphobia, significantly impairs his ability to function in 
a social and occupational setting.  The veteran is 
mistrustful and paranoid of others, is almost constantly 
worried about his personal safety and security, and engages 
in some obsessive behaviors as a result.  His GAF scores 
range from 43 to 55, with the majority of scores being 50 and 
below, reflecting serious impairment in his occupational and 
social functioning.  His constellation of psychiatric 
symptomatology for the period from November 17, 2000 to 
October 17, 2004 more closely meets the criteria for a 50 
percent evaluation.  See 38 C.F.R. § 4.7 (2006).  Therefore, 
resolving all doubt in the veteran's favor, the Board will 
allow a 50 percent initial evaluation for depression with 
panic disorder and agoraphobia, effective from November  17, 
2000.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board finds that the facts of the case support 
the assignment of an initial evaluation of 50 percent 
assignment for the veteran's depression with panic disorder 
and agoraphobia for the period from November 17, 2000 the 
present, the same facts do not support the assignment of a 
still higher (70 percent) evaluation for any period from the 
effective date of service connection.  A 70 percent 
evaluation contemplates occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

In the present case, the veteran is significantly but not 
completely socially isolated by his psychiatric disability, 
as he is able to venture outside his own home to attend to 
his personal errands, including driving his wife to work, 
accompanying her on occasion on shopping trips, and keeping 
regular appointments for counseling and therapy for his 
psychiatric disability.  While he is significantly impaired 
by his agoraphobia and paranoia, the objective evidence also 
shows that he is not truly psychotic or delusional, or that 
he poses an actual threat to his own personal safety or the 
safety of others.  Although he was, by his own admission, 
irritable and prone to rage and anger, and although he 
reportedly kept clubs and an unloaded shotgun within reach in 
case he was ever attacked, there is no indication in the 
evidence that he has ever physically attacked or harmed 
others, or that he is a suicide risk.  In this regard, his 
own stated spiritual beliefs prevented him from ever carrying 
any suicide attempt.  Additionally, he is able to maintain 
his own personal hygiene and tend to his household and 
personal affairs.  

The Board also notes that the veteran is impaired by non-
service-connected residuals of a back injury that was 
sustained at the workplace, which initially caused his 
unemployability back in 1985.  Although the VA examiner who 
evaluated the veteran in November 2006 determined that the 
veteran's psychiatric disorder had contributed to his 
unemployment and his general tendency to remain housebound, 
neither this opinion nor the evidence as a whole indicates 
that the veteran is unemployable solely because of his 
service-connected psychiatric disorder.  The Board concedes 
that the evidence demonstrates that the veteran's psychiatric 
disorder is the dominant cause of his social and occupational 
impairment, but cannot conclude from the evidence that the 
assignment of an evaluation greater than 50 percent is 
warranted for it at the present time, as it is not manifested 
by symptoms that more closely approximate the criteria for a 
70 percent evaluation.  

Therefore, in view of the foregoing discussion, an assignment 
of a 50 percent evaluation, and no higher, is warranted for 
the veteran's depression with panic disorder and agoraphobia 
for the period from November 17, 2000 to the present time.   


ORDER

An initial evaluation of 50 percent for depression with panic 
disorder and agoraphobia for the period from November 17, 
2000 to October 17, 2004 is granted.

An evaluation greater than 50 percent for depression with 
panic disorder and agoraphobia from October 18, 2004 is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


